DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 contains the following indefinite limitation: wherein the at least two wiring setup configurations is/are one of a 3 Element Wye configuration and/or 2 CT Delta configuration.

The scope of the claim language is not clear as it attempts to limit the configuration of the at least two wiring setup configurations to one of a 3 Element Wye configuration and/or 2 CT Delta configuration. As currently written, is not clear as it confusing as to if the claim is requiring the at least two wiring setup configurations to include both a 3 Element Wye configuration and 2 CT Delta configuration, or if the claim only intends to limit the one of the at least two wiring setup configurations to one of a 3 Element Wye configuration and/or 2 CT Delta configuration.


Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501) and Briese (US 2005/0194962).

Regarding claim 1, Martin discloses a device for verifying a wiring setup of an electronic power meter (see Abstract, column 2 lines 45-55 and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines), the device comprising: 
a communication interface that receives at least one measured and/or calculated parameter from the at least one electronic power meter (see Abstract, Figs. 1 and 6-9, column 2 lines 45-55, column 7 lines 38-50, column 14 line 56 - to column 15 line 4, and 
at least one memory that stores at least two tests used to verify if the at least one electronic power meter is wired correctly (see Figs. 6-9, column 7 lines 38-50, and column 11 line 58 to column 12 line 8: diagnostic routines, i.e. diagnostic tests, implements by the controller, programming instructions for controller stored in memory); and 
at least one processor that retrieves the at least two tests from the at least one memory and determines if the at least one electronic power meter is wired correctly based on executing the retrieved at least two tests using the at least one measured and/or calculated parameter from the at least one electronic power meter (see Figs. 6-9, column 7 lines 38-50, and column 11 line 58 to column 12 line 8: diagnostic routines, i.e. diagnostic tests, implements by the controller, programming instructions for controller stored in memory, as such, controller receives routines/tests form memory; see Abstract, Figs. 6-9, column 2 lines 45-55, and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines, phase A, B, and C sensor configurations are verified by analyzing the measured voltage values from the phase A, B, and C sensors), 


Martin does not expressly disclose a communication interface that receives a selection of a wiring setup configuration of at least one electronic power meter; 
wherein the memory further stores at least one measured and/or calculated parameter received from the at least one electronic power meter and at least two different wiring setup configuration, each wiring setup configuration including at least two tests used to verify if the at least one electronic power meter is wired correctly; and 
wherein the at least one processor retrieves the at least two tests from the at least one memory based on the selected wiring setup configuration. 

Jungwirth discloses an interface that receives a selection of a wiring setup configuration of at least one electronic power meter (see column 7 line 41 to column 8 line 4: switches/interface for setting/selecting a wiring setup configuration of the electric power meter).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin with the teachings of Jungwirth, i.e. enable the previously discussed communication interface to receives a selection of a wiring setup configuration, for the advantageous benefit of ensuring that the electronic power meter is functioning in a mode to match its installation wiring configuration. 

wherein the at least one processor retrieves the at least two tests from the at least one memory based on the selected wiring setup configuration. 

Briese discloses an electronic power meter (see Abstract) with a memory that stores at least one measured and/or calculated parameter received from the at least one electronic power meter (see paragraphs 0062 and 0066) and at least two different wiring setup configuration, each wiring setup configuration including at least two tests used to verify if the at least one electronic power meter is wired correctly (see Abstract and paragraphs 0018, 0020, and 0060: discloses a series of diagnostic tests for verifying if the meter is wired correctly or incorrectly, and s see paragraphs 0082-0083 and 0129-0131: discloses that the acceptable thresholds used in the diagnostic tests for a three-wire Delta configuration, a four-wire Delta configuration, and a four-wire WYE configuration, i.e. a plurality of different tests for different configurations);
and wherein the at least one processor retrieves the at least two tests from the at least one memory based on the selected wiring setup configuration (see Abstract and paragraphs 0082-0083, 0129-0131, and paragraph 0253: diagnostic test, implements via microprocessor, implements diagnostics test to match the wiring setup configuration of the electronic meter, diagnostic logic/tests stored in memory). 


Regarding claim 3, Martin, previously modified by Jungwirth and Briese, further discloses wherein the at least one measured parameter includes at least one of RMS voltage and/or RMS current (see column 9 lines 61-67 and column 10 lines 15-25: discloses RMS voltage and current values).

Regarding claim 4, Martin, previously modified by Jungwirth and Briese, further discloses wherein the at least one calculated parameter includes at least one of voltage phase angles and/or current phase angles (see column 2 line 55 to column 3 line 16, column 9 lines 61-67, and column 10 lines 1-40: phase voltage angles and phase current angles).

Regarding claim 8, Martin, previously modified by Jungwirth and Briese, further discloses wherein the at least one processor determines voltage and current phase angles based on the at least one measured and/or calculated parameter from the at .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501), Briese (US 2005/0194962), and Kagan (US 2006/0170409).

Regarding claim 2, Martin, Jungwirth, and Briese do not expressly disclose wherein the wiring setup configuration is one of a 3 Element Wye configuration and/or 2 CT Delta configuration.

Kagan disclose an electric meter wherein the wiring setup configuration is one of a 3 Element Wye configuration and/or 2 CT Delta configuration (see Abstract and paragraph 0032: 3 element wye panel configuration). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth and Briese with the teachings of Kagan, i.e. using and monitoring the wiring connections of 3 Element Wye electric meters, for the advantageous benefit of utilizing conventional, proven meters for monitoring energy consumption as well as monitoring existing 3 Element Wye meters. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501), Briese (US 2005/0194962), and Kamel (US 2014/0379156).
Regarding claim 6, Martin, Jungwirth, and Briese do not expressly disclose wherein the notification is at least one of an email, text message and/or voice message.

Kamel discloses wherein the notification is at least one of an email, text message and/or voice message (see paragraph 0221).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth and Briese with the teachings of Kamel, i.e. sending an alert as an email, text, or voicemail, for the advantageous benefit of using conventional communication channels for sending notification to personal that are easily accessible by a variety of commonly utilized communication devices

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501), Briese (US 2005/0194962), and Ben Yochanan (US 2019/0377015).

Regarding claim 7, Martin discloses wherein the notification is based on the failed test (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter sends an alert signal in response to identifying a wiring error). 
 
Martin, Jungwirth, and Briese do not expressly disclose wherein the notification includes corrective measures to rectify the incorrect wiring.
	

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth and Briese with the teachings of Ben Yochanan, i.e. summoning a human inspector the premises, for the advantageous benefit of physically inspecting the wiring the electricity meter to assess and correct any identified connection issues. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501), Briese (US 2005/0194962), Carlson (US 2016/0131688), and Polar Seminario (US 2017/0220404).

Regarding claim 9, Martin, Jungwirth, and Briese do not expressly disclose if the at least one processor determines that the at least one electronic power meter is wired incorrectly, the at least one processor generates executable instructions to rectify the determined incorrect wiring of the at least one electronic power meter based on the failed test and transmits the executable instructions to the at least one electronic power meter via the communication interface without user intervention.


	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth and Briese with the teachings of Carlson, i.e. correcting improper installations via software updates, for the advantageous benefit of correcting the issues without requiring any physical changes to the on-site hardware configuration. 

Martin, Jungwirth, Briese, and Carlson do not expressly disclose transmitting the executable instructions to the at least one electronic power meter via the communication interface. 

Polar Seminario discloses transmitting the executable instructions to the at least one electronic power meter via the communication interface (see paragraphs 0014, 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth, Briese, and Carlson with the teachings of Polar Seminario, i.e. allowing a remote server to update the firmware in remote power meters, for the advantageous benefit of allowing the server of Carlson to update the coefficient values of the power meters when the server diagnoses a backward connection so the local power meters will contain the correct measured values. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501), Briese (US 2005/0194962), Polar Seminario (US 2017/0220404), and Carlson (US 2016/0131688).

Regarding claim 10, Martin discloses wherein, if the at least one processor determines that the at least one electronic power meter is wired incorrectly, the at least one processor prompts a user based on the failed test (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter send alert signal in response to identifying a wiring error). 

Martin, Jungwirth, and Briese do not expressly disclose wherein the prompt is to a user via a user interface to initiate corrective measures; and


Polar Seminario discloses wherein a prompt to a user is one via a user interface to initiate corrective measures (see paragraphs 0016, 0019, and 0347: user prompted with an error message) and if the user activates the corrective measures via the user interface, the at least one processor generates at least one second firmware to rectify the error and executes the at least one second firmware (see paragraphs 0014, 0095, 0359: system allows a user to initiate corrective actions to update the firmware to rectify the error).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth and Briese with the teachings of Polar Seminario, i.e. providing a user with an interface to update the software/firmware of the electric meter, for the advantageous benefit of letting a user correct identified issues without physically visiting the site of the electric meter. 

Steigler, Martin and Polar Seminario do not expressly disclose wherein second firmware is utilized to rectify determined incorrect wiring based on the failed test.
 
Carlson discloses wherein second firmware is utilized to rectify determined incorrect wiring based on the failed test (see Fig. 10 and paragraphs 0006-0007, 0009, 0032, 0065, 0074, and 0079: processing system updated coefficient to a negative 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth, Briese, and Polar Seminario with the teachings of Carlson, i.e. correcting improper installations via software updates, for the advantageous benefit of correcting the issues without requiring any physical changes to the on-site hardware configuration. 

Claims 11, 13, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962).

Regarding claim 11, Martin discloses an electronic power meter for monitoring an electrical distribution system providing power to a load, the electronic power meter (see Abstract, column 2 lines 45-55 and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines) comprising: 
at least one sensor coupled to the electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter (see Abstract, Fig. 3, column 2 lines 56-63, column 4 lines 10-37: electric system coupled to power lines/power distribution system with sensors for measuring a plurality 
at least one analog-to-digital converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal (and see Fig. 3 and column 7 lines 23-38 and column 8 lines 1-20: sensors produce analog signals that are processed by A/D converter);
at least one memory configured to store at least one first firmware (see Fig. 3 and column 7 lines 38-53, column 9 lines 21-40: memory configured to store information, can store firmware, power consumption data, and instruction to implement phase diagnostics; for phase system diagnostics see Abstract, Figs. 6-9, column 2 lines 45-55, column 4 lines 10-21, and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines, phase A, B, and C sensor configurations are verified by analyzing the measured voltage values from the phase A, B, and C sensors, as such is associates wiring information with respective phases for respective sensors), and at least two tests used to verify if the electronic power meter is wired correctly (see Figs. 6-9, column 7 lines 38-50, and column 11 line 58 to column 12 line 8: diagnostic routines, i.e. diagnostic tests, implements by the controller, programming instructions for controller stored in memory, as such, controller receives routines/tests form memory; see Abstract, Figs. 6-9, column 2 lines 45-55, and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines, phase A, B, and C sensor configurations are verified by analyzing the measured voltage values from the phase A, B, and C sensors); and

wherein if the at least one processor determines the electronic power meter is wired incorrectly, the at least one processor generates a notification indicating which test has failed (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter sends an alert signal in response to identifying a wiring error). 

Martin does not expressly disclose wherein the memory is configured to store at least one measured and/or calculated parameter of the electrical distribution system and a selection of at least two wiring setup configurations of the electronic power meter, 
wherein each wiring setup configuration including at least two tests used to verify if the electronic power meter is wired correctly; and 


Briese discloses an electronic power meter (see Abstract) wherein the memory is configured to store at least one measured and/or calculated parameter of the electrical distribution system and a selection of at least two wiring setup configurations of the electronic power meter (see paragraphs 0062 and 0066: memory storing measured/calculated parameters; and see Abstract and paragraphs 0130 and 0136: system records the identified/selected service type), 
wherein each wiring setup configuration including at least two tests used to verify if the electronic power meter is wired correctly (see Abstract and paragraphs 0018, 0020, and 0060: discloses a series of diagnostic tests for verifying if the meter is wired correctly or incorrectly, and s see paragraphs 0082-0083 and 0129-0131: discloses that the acceptable thresholds used in the diagnostic tests for a three-wire Delta configuration, a four-wire Delta configuration, and a four-wire WYE configuration, i.e. a plurality of different tests for different configurations); and 
wherein the at least one processor retrieves the at least two tests from the at least one memory based on the selected wiring setup configuration (see Abstract and paragraphs 0082-0083, 0129-0131, and paragraph 0253: diagnostic test, implements via microprocessor, implements diagnostics test to match the wiring setup configuration of the electronic meter, diagnostic logic/tests stored in memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin with the teachings of Briese, i.e. using different tests to 

Regarding claim 13, Martin, previously modified by Briese, further discloses wherein the at least one measured parameter includes at least one of RMS voltage and/or RMS current (see column 9 line 61 - column 10 line 39 and column 15 line 60 – column 16 line 10).

Regarding claim 14, Martin, previously modified by Briese, further discloses wherein the at least one calculated parameter includes at least one of voltage phase angles and/or current phase angles (see column 2 line 55 to column 3 line 16, column 9 lines 61-67, and column 10 lines 1-40: phase voltage angles and phase current angles).

Regarding claim 16, Martin does not expressly disclose a display device that displays the notification.

Briese discloses an electronic power meter with a display device that displays alert notification (see Abstract). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin with the teachings of Briese, i.e. displaying notification 

Regarding claim 19, Martin, previously modified by Briese, further discloses wherein the at least one processor determines voltage and current phase angles based on the at least one measured and/or calculated parameter (see Abstract and column 10 lines 1-40: determines voltage and current phase angles from measured voltage and current values).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962) and GE Multilin (EPM 2200 Multi-Function Power Meter Instruction Manual).

Regarding claim 12, Martin and Briese do not expressly disclose wherein the at least two wiring setup configurations is/are one of a 3 Element Wye configuration and/or 2 CT Delta configuration.

GE Multilin discloses an electric meter wherein the at least two wiring setup configurations is/are one of a 3 Element Wye configuration and/or 2 CT Delta configuration (see pages 7-11 and 7-12 section 7.3.8: discloses multiple configurations for a power meter including both a 3 Element Wye configuration and a 2 CT Delta configuration). 
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962) and Kamel (US 2014/0379156).

Regarding claim 17, Martin discloses a communication interface that transmits the notification to an external device (see Fig. 3, Fig. 4, column 11 lines 26-44 and column 12 lines 8-25: communication circuits for transmitting notifications to external devices). 

Martin and Briese does not expressly disclose wherein the notification is at least one of an email, text message and/or voice message.

Kamel discloses wherein the notification is at least one of an email, text message and/or voice message (see paragraph 0221).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Briese with the teachings of Kamel, i.e. sending an alert as an email, text, or voicemail, for the advantageous benefit of using . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962) and Ben Yochanan (US 2019/0377015).

Regarding claim 18, Martin discloses wherein the notification is based on the failed test (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter sends an alert signal in response to identifying a wiring error). 
 
Martin and Briese do not expressly disclose wherein the notification includes corrective measures to rectify the incorrect wiring.
	
Ben Yochanan discloses wherein the notification includes corrective measures to rectify the incorrect wiring (see paragraphs 0020, 0028, and 0046: detection improper/fraudulent wiring, notifications include summoning a human inspector to the premises, such an action falls under the broad scope of the recited corrective measures). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Briese with the teachings of Ben Yochanan, i.e. summoning a human inspector the premises, for the advantageous benefit of . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962) and Carlson (US 2016/0131688).

Regarding claim 20, Martin does not expressly disclose wherein, if the at least one processor determines that the at least one electronic power meter is wired incorrectly, the at least one processor generates at least one second firmware to rectify the determined incorrect wiring based on the failed test and executes the at least one second firmware without user intervention.

	Carlson discloses wherein, if the at least one processor determines that the at least one electronic power meter is wired incorrectly, the at least one processor generates at least one second firmware to rectify the determined incorrect wiring on the failed diagnostic measurement analysis/test and executes the at least one second firmware without user intervention (see Fig. 10 and paragraphs 0009, 0032, 0065, 0074, and 0079: processing system updated coefficient to a negative coefficient, update of the coefficient is an update of the software/firmware in the power meter’s calculations, to rectify an incorrect wiring, backwards sensor installations). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Briese with the teachings of Carlson, i.e. correcting improper installations via software updates, for the advantageous benefit of . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962), Polar Seminario (US 2017/0220404), and Carlson (US 2016/0131688).

Regarding claim 21, Martin discloses wherein, if the at least one processor determines that the at least one electronic power meter is wired incorrectly, the at least one processor prompts a user based on the failed test (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter send alert signal in response to identifying a wiring error). 

Martin and Briese do not expressly disclose wherein the prompt is to a user via a user interface to initiate corrective measures; and
if the user activates the corrective measures via the user interface, the at least one processor generates at least one second firmware to rectify the determined incorrect wiring based on the failed test and executes the at least one second firmware.

Polar Seminario discloses wherein a prompt to a user is one via a user interface to initiate corrective measures (see paragraphs 0016, 0019, and 0347: user prompted with an error message) and if the user activates the corrective measures via the user interface, the at least one processor generates at least one second firmware to rectify 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Briese with the teachings of Polar Seminario, i.e. providing a user with an interface to update the software/firmware of the electric meter, for the advantageous benefit of letting a user correct identified issues without physically visiting the site of the electric meter. 

Martin, Briese, and Polar Seminario do not expressly disclose wherein second firmware is utilized to rectify determined incorrect wiring based on the failed test.
 
Carlson discloses wherein second firmware is utilized to rectify determined incorrect wiring based on the failed test (see Fig. 10 and paragraphs 0006-0007, 0009, 0032, 0065, 0074, and 0079: processing system updated coefficient to a negative coefficient, update of the coefficient is an update of the software/firmware in the power meter’s calculations, to rectify an incorrect wiring, backwards sensor installations; and see paragraphs 0032). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Briese and Polar Seminario with the teachings of Carlson, i.e. correcting improper installations via software updates, for the advantageous benefit of correcting the issues without requiring any physical changes to the on-site hardware configuration. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501), Briese (US 2005/0194962), Carlson (US 2016/0131688), Polar Seminario (US 2017/0220404), and Cook (US 2018/0246150).

Regarding claim 22, Martin, Jungwirth, Briese, Carlson, and Polar Seminario do not expressly disclose wherein the executable instructions perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input.

Cook discloses wherein the executable instructions perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input (see paragraphs 0031 and 0057: discloses reassigning voltage measurements from the bus bars to the appropriate current upon identification of a configuration error, obvious when it is reassigned its assigned as a voltage input from one bus bar/phase to another).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth, Briese, Carlson, and Polar Seminario with the teachings of Cook, i.e. reassigns voltage sensors to their correct phase when a configuration error has been identified, for the advantageous benefit of correctly recoding the power measurements. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Jungwirth (US 2016/0131501), Briese (US 2005/0194962), Polar Seminario (US 2017/0220404), Carlson (US 2016/0131688), and Cook (US 2018/0246150).

Regarding claim 23, Martin, Jungwirth, Briese, Polar Seminario, and Carlson do not expressly disclose wherein the executable instructions perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input.

Cook discloses wherein the executable instructions perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input (see paragraphs 0031 and 0057: discloses reassigning voltage measurements from the bus bars to the appropriate current upon identification of a configuration error, obvious when it is reassigned its assigned as a voltage input from one bus bar/phase to another).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Jungwirth, Briese, Polar Seminario, and Carlson with the teachings of Cook, i.e. reassigns voltage sensors to their correct phase when a configuration error has been identified, for the advantageous benefit of correctly recoding the power measurements. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962), Carlson (US 2016/0131688), and Cook (US 2018/0246150).

Regarding claim 24, Martin, Briese, and Carlson do not expressly disclose wherein the at least one second firmware performs at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input.

Cook discloses wherein the at least one second firmware performs at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input (see paragraphs 0031 and 0057: discloses reassigning voltage measurements from the bus bars to the appropriate current upon identification of a configuration error, obvious when it is reassigned its assigned as a voltage input from one bus bar/phase to another).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Briese and Carlson with the teachings of Cook, i.e. reassigns voltage sensors to their correct phase when a configuration error has been identified, for the advantageous benefit of correctly recoding the power measurements. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962), Polar Seminario (US 2017/0220404), Carlson (US 2016/0131688), and Cook (US 2018/0246150).

Regarding claim 25, Martin, Briese, Polar Seminario, and Carlson do not expressly disclose wherein the at least one second firmware performs at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input.

Cook discloses wherein the at least one second firmware performs at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage input to a second voltage input (see paragraphs 0031 and 0057: discloses reassigning voltage measurements from the bus bars to the appropriate current upon identification of a configuration error, obvious when it is reassigned its assigned as a voltage input from one bus bar/phase to another).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Martin in view of Briese, Polar Seminario, and Carlson with the teachings of Cook, i.e. reassigns voltage sensors to their correct phase when a configuration error has been identified, for the advantageous benefit of correctly recoding the power measurements. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caird (US 2011/0161022) discloses assigning phases of a power meter based on measured data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.